                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

 SAUL R. HYMES and ILANA
 HARWAYNE-GIDANSKY, on behalf of
 themselves and all others similarly situated,

                                                       Case No. 2:18-cv-02352-JFB-ARL
                Plaintiffs,

 v.

 BANK OF AMERICA, N.A. and DOES 1
 through 10, inclusive,

                Defendants.


                    MOTION TO WITHDRAW JANINE L. POLLACK
                         AS COUNSEL FOR PLAINTIFFS


       PLEASE TAKE NOTICE that pursuant to Rule 1.4 of the Local Civil Rules of the United

States District Court for the Eastern District of New York, Janine L. Pollack moves for leave to

withdraw her appearance as counsel of record for Plaintiffs Saul R. Hymes and Ilana Harwayne-

Gidansky. As of May 4, 2020, Janine L. Pollack is no longer with The Sultzer Law Group, P.C.

The above-named plaintiffs will continue to be represented by counsel at Wolf Haldenstein Adler

Freeman & Herz LLP. Accordingly, no parties would be prejudiced if this motion is granted.
Dated: May 8, 2020
                     Respectfully submitted,


                     By: /s/ Janine L. Pollack
                     Janine L. Pollack
                     CALCATERRA POLLACK LLP
                     1140 Avenue of the Americas, 9th Floor
                     New York, New York 10036-5803
                     Telephone: 212-899-1765
                     Email: jpollack@calcaterrapollack.com

                     Counsel for Plaintiffs
                                  CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on that on May 8, 2020, a true and correct copy of the

foregoing was electronically filed using the Court’s CM/ECF system, which will provide

electronic notice to all counsel of record in this action.


                                                       CALCATERRA POLLACK LLP

                                                       By: /s/ Janine L. Pollack
                                                       Janine L. Pollack
                                                       1140 Avenue of the Americas, 9th Floor
                                                       New York, NY 10036-5803
                                                       Telephone: 212-899-1765
                                                       Email: jpollack@calcaterrapollack.com
